In an action to recover damages for personal injury allegedly sustained by the plaintiff while a guest at the defendant’s hotel, the plaintiff appeals from a judgment of the Supreme Court, Kings County, entered November 15, 1963 after a jury trial, which dismissed the complaint at the end of the entire case. Judgment reversed on the law and a new trial granted, with costs to plaintiff to abide the event. No questions of fact have been considered. In our opinion, the learned Trial Justice erred in dismissing the complaint at the close of the entire case. Considering the evidence adduced at the trial in the aspect most favorable to the plaintiff and according him the ¡benefit of every favorable inference which can reasonably be drawn from such evidence, we find that issues of fact were presented for the determination of the jury as to whether or not plaintiff established actionable negligence on the part of the defendant and whether or not plaintiff was guilty of contributory negligence.
Christ, Acting P. J., Rabin and Hopkins, JJ., concur; Hill and Benjamin, JJ., dissent and vote to affirm the judgment.